Citation Nr: 0805776	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-08 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from May 1951 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in January 2008.  A 
transcript of that hearing has been associated with the 
record.

At the January 2008 hearing, the Board granted a motion to 
advance this case on the docket.  38 C.F.R. § 20.900(c) 
(2007).  


FINDINGS OF FACT

1. The RO initially denied service connection for bilateral 
hearing loss in an August 2002 rating decision.  The veteran 
did not appeal and that decision became final.

2. In January 2005, the veteran sought to reopen his claim 
for bilateral hearing loss.

3. Evidence received since the August 2002 decision is 
neither cumulative of evidence previously considered nor does 
it relate to an unestablished fact necessary to substantiate 
the claim or raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1. The August 2002 rating decision is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2007).

2.  New and material evidence having not been received, the 
claim for service connection for bilateral hearing loss is 
not reopened. 38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R § 3.156(a) (2007) (in effect for claims 
filed on or after August 29, 2001).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

As a procedural matter, the veteran submitted his original 
claim for service connection for bilateral hearing loss in 
September 2001.  The RO denied the claim in an August 2002 
rating decision based on an April 2002 VA audiological 
examination which opined that it was not at least as likely 
as not that the veteran's hearing deficit was caused by noise 
exposure during military service.

Evidence of record at the time of the rating decision 
consisted of the veteran's service medical records, a May 
2002 VA ear disease examination, an April 2002 VA 
audiological examination, undated private medical treatment 
records, VA treatment records dated from June 2001 to July 
2002, and written statements submitted by the veteran in 
August 2001 and September 2001.

Although the veteran was notified of the denial, he did not 
initiate a formal appeal.  Therefore, the RO's decision of 
August 2002 is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).

In January 2005, the veteran filed the claim now on appeal.  
The RO's April 2005 rating decision found that he had not 
submitted the new and material evidence necessary to reopen 
his claim.  However, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7l05(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the claim for service connection for bilateral hearing loss.

Evidence received since the August 2002 rating decision 
includes written statements from the veteran dated January 
2005 and December 2005, an April 2005 private audiology test, 
a December 1950 Navy Enlistment Application, on which the 
veteran indicated he never suffered from ear trouble, an 
October 2006 VA audiological examination, and a July 2007 
private audiological test.

The Board finds that this evidence is not new and material 
within the meaning of 38 C.F.R. § 3.l56(a).  Specifically, 
the veteran's written statements and testimony explaining 
noise exposure and right ear surgery in service are 
cumulative of statements made in previously submitted 
statements and theories implicit in his claim.

Further, the Board notes that the veteran's statements and 
testimony offered his personal opinion that his hearing loss 
is related to service.  However, where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.   Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App.492, 494 (1992).  Therefore, the veteran's personal 
assertion that his hearing loss was sustained in service is 
not competent evidence and does not raise a reasonable 
possibility of substantiating the claim.

Next, private medical records and the VA audiological 
examination are new, but do not include a competent opinion 
that relates the hearing loss to service.  To the contrary, 
the VA examination report included an opinion that the 
veteran's hearing loss was not due to military noise 
exposure.  Service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In this case, none of the medical evidence of record 
establishes a nexus between the veteran's hearing loss and 
his period of active service.  Therefore, this evidence does 
not raise a reasonable possibility of substantiating the 
claim and is not new and material. 38 C.F.R. § 3.156(a).


In sum, the Board finds that no new and material evidence has 
been received to reopen the claim for bilateral hearing loss; 
therefore, the application to reopen is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the VCAA duty to notify was satisfied by way of letter 
sent to the veteran in January 2005 that fully addressed all 
four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in a February 2007 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of his case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records which were duplicative of records received prior to 
the August 2002 rating decision.  The veteran submitted 
private medical records as well as written statements, and 
was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  

In addition, the appellant was afforded a VA medical 
examination October 2006.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The application to reopen a claim of entitlement to service 
connection for bilateral hearing loss is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


